Exhibit 10.II.C

LOGO [g85569logo-mosaic.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL)

PHILIPPINES

 

DATE:    September 12, 2007 SELLER:   

MOSAIC FERTILIZER LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL, INCORPORATED

% CARGILL PHILIPPINES

GRAIN AND OILSEED CRUSH BUSINESS UNIT

1257 MAKATI CITY, METRO MANILA

PHILIPPINES

PRODUCT:    MONOCALCIUM PHOSPHATE (MONOCAL) SPECIFICATIONS:    TYPICAL MOSAIC
SPECIFICATIONS MARKET:    PHILIPPINES PERIOD:    JUNE 1, 2007 THROUGH MAY 31,
2008 PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE
NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE
PAYMENT:    30 DAYS TERMS:    MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL, INCORPORATED

    MOSAIC FERTILIZER, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 